            Case 5:17-cv-00383-F Document 110 Filed 03/29/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF OKLAHOMA

1. ROBERT H. BRAVER, for himself and all            )
   individuals similarly situated,                  )
                                                    )
                Plaintiff,                          )
                                                    )
v.                                                  ) Case No. 5:17-cv-00383-F
                                                    )
1. NORTHSTAR ALARM SERVICES, LLC, a                 )
   Utah Limited Liability Company,                  )
2. YODEL TECHNOLOGIES, and                          )
3. DOES 2-10, UNKNOWN INDIVIDUALS,                  )
                                                    )
                Defendants.                         )

     ORDER GRANTING JOINT MOTION TO EXTEND NOTICE DEADLINE

        Comes on for the Court’s consideration the Joint Motion [Dkt 109] of Plaintiff,

Robert Braver, Defendant Northstar Alarm Services, LLC, and Defendant Yodel

Technologies to extend the deadline for Notice to the class by seven days.

        The Court finds that the motion should be and is hereby GRANTED. The

deadline for Notice to issue to the class is extended to April 9, 2019.

        IT IS SO ORDERED this 29th day of March, 2019.




17-0383p023.PO.docx
